  Case 1:21-mj-00372-CLP Document 1 Filed 03/25/21 Page 1 of 13 PageID #: 1




DGR
F.#2018R00788

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 IN THE MATTER OF THE SEARCH OF ONE
 SILVER APPLE IPHONE, MODEL#A1633,                   APPLICATION FOR A SEARCH
 ASSIGNED BUREAU OF ALCOHOL                          WARRANT FOR AN ELECTRONIC
 TOBACCO FIREARMS AND EXPOLSIVES                     DEVICE
 N-FORCE NUMBER 417 CURRENTLY IN
                                                     Case No. 21-M-372
 THE EASTERN DISTRICT OF NEW YORK



                            AFFIDAVIT IN SUPPORT OF AN
                          APPLICATION UNDER RULE 41 FOR A
                           WARRANT TO SEARCH AND SEIZE

       I, Anthony Melchiorri, being first duly sworn, hereby depose and state as follows:


                     INTRODUCTION AND AGENT BACKGROUND

       1.      I make this affidavit in support of an application under Rule 41 of the Federal

Rules of Criminal Procedure for a search warrant authorizing the examination of property which

is currently in law enforcement possession in the Eastern District of New York, and the

extraction from that property of electronically stored information described in Attachment B.

       2.      I am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms and

Explosives (“ATF”) and have been since 2003. My training and experience has included

investigating crimes including the trafficking of drugs and firearms, along with the laundering of

proceeds generated through unlawful activity such as drug trafficking, firearms trafficking,

robbery among other crimes. I have participated in numerous investigations during the course of

which I have, among other things, (a) executed search warrants for electronically-stored

information; (b) reviewed and analyzed communications among members of criminal groups,
    Case 1:21-mj-00372-CLP Document 1 Filed 03/25/21 Page 2 of 13 PageID #: 2




including electronic messages sent over social media platforms discussing criminal activity such

as drug trafficking, firearms offenses, robbery and other violent crime; (c) conducted physical

surveillance; (d) obtained and analyzed location information for cellular telephones and vehicles;

and (e) reviewed surveillance footage. I am familiar with the facts and circumstances set forth

below from my participation in the investigation; my review of the investigative file, including

the defendants’ criminal history records; and from reports of other law enforcement officers

involved in the investigation.

       3.      This affidavit is intended to show only that there is sufficient probable cause for

the requested warrant and does not set forth all of my knowledge about this matter.

       4.      As set forth in this affidavit and attached exhibits, there is probable cause to

believe violations of federal laws, including but not limited to narcotics trafficking and

conspiracy, in violation of Title 21, United States Code, Sections 841 and 846; firearms

trafficking and possession of firearms in furtherance of drug trafficking crimes and crimes of

violence, in violation of Title 18, United States Code, Sections 922 and 924; and money

laundering and money laundering conspiracy, in violation of Title 18, United States Code,

Sections 1956 and 1957 (the “SUBJECT OFFENSES”), have been committed by DERRICK

AYERS, BERMON CLARKE, NIA GOVAN, AMANDA HUARD, JESSICA PELKEY, AMY

SONNENBLICK, AMANDA WALTON, DEMETTRIUS WRIGHT and others (the “SUBJECT

INDIVIDUALS”). 1




1
        The SUBJECT INDIVIDUALS and 41 other defendants have been charged variously in
United States v. Moeleek Harrell et al., No. 20-CR-239 (S-3) (BMC) with crimes including drug
trafficking, money laundering, and firearms offenses. The case remains pending.

                                                 2
   Case 1:21-mj-00372-CLP Document 1 Filed 03/25/21 Page 3 of 13 PageID #: 3




        5.     The property to be searched is one silver Apple iPhone, Model #A1633, assigned

ATF N-Force Number 417 (the “SUBJECT DEVICE”).

        6.     The applied-for warrant would authorize the forensic examination of the

SUBJECT DEVICE described in Attachment A for the purpose of identifying electronically

stored data particularly described in Attachment B.

                                     PROBABLE CAUSE

        7.     On August 1, 2020, the Honorable Robert M. Levy, United States Magistrate

Judge, Eastern District of New York signed a search warrant (the “August 1 Warrant”),

authorizing the examination of multiple cellular device, including the SUBJECT DEVICE,

which application was based on the affidavit of ATF Special Agent Kiran Mathew (the “Mathew

Affidavit”). 2 A copy of the August 1 Warrant and the Mathew Affidavit are attached hereto as

Exhibit 1. 3

        8.     After law enforcement began execution of the August 1 Warrant on the SUBJECT

DEVICE, examiners noticed that the model number inscribed on the device (“A1633”) differed

by one digit from the model number listed in the search warrant (“A1533”).




        2
              The SUBJECT DEVICE was referenced as “Subject Device #2” in the August 1
Warrant and the Mathew Affidavit.
        3
                I am aware of, and have been advised concerning, the Second Circuit’s decision
in United States v. Smith, 967 F.3d 198 (2d Cir. 2020). Here, any delay in applying for the
instant search warrant is immaterial becauseDPRQJRWKHUWKLQJV the SUBJECT DEVICE was
lawfully seized pursuant to a warrant signed by a federal magistrate judge, which warrant
authorized the seizure of the SUBJECT DEVICE from a Subaru Outback used to transport
narcotics. Ex. 1 ¶¶ 14, 18(a). The SUBJECT DEVICE itself constitutes evidence of the
SUBJECT OFFENSES and there have been no requests for return of the SUBJECT DEVICE
since its seizure.

                                               3
  Case 1:21-mj-00372-CLP Document 1 Filed 03/25/21 Page 4 of 13 PageID #: 4




       9.      Out of an abundance of caution, this application is sought for a new search

warrant for the SUBJECT DEVICE, 4 which corrects the model number listed in the search

warrant and attachments.

       10.     Accordingly, based on the factual allegations set forth in the Mathew Affidavit as

to the SUBJECT DEVICE and the SUBJECT OFFENSES, which are hereby incorporated by

reference and amended by the information detailed above, I submit there is probable cause to

issue the requested search warrant for the SUBJECT DEVICE.

       11.     The SUBJECT DEVICE is currently located in the Eastern District of New York.

In my training and experience, I know that the SUBJECT DEVICE has been stored in a manner

in which its contents are, to the extent material to this investigation, in substantially the same

state as it was when the SUBJECT DEVICE first came into the possession of the ATF.

                                      TECHNICAL TERMS

       12.     Based on my training and experience, I use the following technical terms to

convey the following meanings:

               a.      Wireless telephone: A wireless telephone (or mobile telephone, or cellular

telephone) is a handheld wireless device used for voice and data communication through radio

signals. These telephones send signals through networks of transmitter/receivers, enabling

communication with other wireless telephones or traditional “land line” telephones. A wireless

telephone usually contains a “call log,” which records the telephone number, date, and time of

calls made to and from the phone. In addition to enabling voice communications, wireless




       4
            Since its seizure, the SUBJECT DEVICE has remained logged as evidence by
ATF under N-Force No. 417 and there have been no requests for return of the device

                                                  4
  Case 1:21-mj-00372-CLP Document 1 Filed 03/25/21 Page 5 of 13 PageID #: 5




telephones offer a broad range of capabilities. These capabilities include: storing names and

phone numbers in electronic “address books;” sending, receiving, and storing text messages and

e-mail; taking, sending, receiving, and storing still photographs and moving video; storing and

playing back audio files; storing dates, appointments, and other information on personal

calendars; and accessing and downloading information from the Internet. Wireless telephones

may also include global positioning system (“GPS”) technology for determining the location of

the device.


               b.      Digital camera: A digital camera is a camera that records pictures as

digital picture files, rather than by using photographic film. Digital cameras use a variety of

fixed and removable storage media to store their recorded images. Images can usually be

retrieved by connecting the camera to a computer or by connecting the removable storage

medium to a separate reader. Removable storage media include various types of flash memory

cards or miniature hard drives. Most digital cameras also include a screen for viewing the stored

images. This storage media can contain any digital data, including data unrelated to photographs

or videos.


               c.      Portable media player: A portable media player (or “MP3 Player” or

iPod) is a handheld digital storage device designed primarily to store and play audio, video, or

photographic files. However, a portable media player can also store other digital data. Some

portable media players can use removable storage media. Removable storage media include

various types of flash memory cards or miniature hard drives. This removable storage media can

also store any digital data. Depending on the model, a portable media player may have the




                                                 5
  Case 1:21-mj-00372-CLP Document 1 Filed 03/25/21 Page 6 of 13 PageID #: 6




ability to store very large amounts of electronic data and may offer additional features such as a

calendar, contact list, clock, or games.

               d.      GPS: A GPS navigation device uses the Global Positioning System to

display its current location. It often contains records the locations where it has been. Some GPS

navigation devices can give a user driving or walking directions to another location. These

devices can contain records of the addresses or locations involved in such navigation. The

Global Positioning System (generally abbreviated “GPS”) consists of 24 NAVSTAR satellites

orbiting the Earth. Each satellite contains an extremely accurate clock. Each satellite repeatedly

transmits by radio a mathematical representation of the current time, combined with a special

sequence of numbers. These signals are sent by radio, using specifications that are publicly

available. A GPS antenna on Earth can receive those signals. When a GPS antenna receives

signals from at least four satellites, a computer connected to that antenna can mathematically

calculate the antenna’s latitude, longitude, and sometimes altitude with a high level of precision.

               e.      PDA: A personal digital assistant, or PDA, is a handheld electronic device

used for storing data (such as names, addresses, appointments or notes) and utilizing computer

programs. Some PDAs also function as wireless communication devices and are used to access

the Internet and send and receive e-mail. PDAs usually include a memory card or other

removable storage media for storing data and a keyboard and/or touch screen for entering data.

Removable storage media include various types of flash memory cards or miniature hard drives.

This removable storage media can store any digital data. Most PDAs run computer software,

giving them many of the same capabilities as personal computers. For example, PDA users can

work with word-processing documents, spreadsheets, and presentations. PDAs may also include

global positioning system (“GPS”) technology for determining the location of the device.

                                                 6
  Case 1:21-mj-00372-CLP Document 1 Filed 03/25/21 Page 7 of 13 PageID #: 7




               f.      Tablet: A tablet is a mobile computer, typically larger than a phone yet

smaller than a notebook, and is primarily operated by touching the screen. Tablets function as

wireless communication devices and can be used to access the Internet through cellular

networks, 802.11 “wi-fi” networks, or otherwise. Tablets typically contain programs called

apps, which, like programs on a personal computer, perform different functions and save data

associated with those functions. Apps can, for example, permit accessing the Web, sending and

receiving e-mail, and participating in Internet social networks.

               g.      IP Address: An Internet Protocol address (or simply “IP address”) is a

unique numeric address used by computers on the Internet. An IP address is a series of four

numbers, each in the range 0-255, separated by periods (e.g., 121.56.97.178). Every computer

attached to the Internet computer must be assigned an IP address so that Internet traffic sent from

and directed to that computer may be directed properly from its source to its destination. Most

Internet service providers control a range of IP addresses. Some computers have static—that is,

long-term—IP addresses, while other computers have dynamic—that is, frequently changed—IP

addresses.

               h.      Internet: The Internet is a global network of computers and other

electronic devices that communicate with each other. Due to the structure of the Internet,

connections between devices on the Internet often cross state and international borders, even

when the devices communicating with each other are in the same state.

       13.     Based on my training, experience, and research, I know that the SUBJECT

DEVICE has capabilities that allow the device to serve as a wireless telephone, digital camera,

portable media player, GPS navigation device, and PDA. In my training and experience,



                                                 7
  Case 1:21-mj-00372-CLP Document 1 Filed 03/25/21 Page 8 of 13 PageID #: 8




examining data stored on devices of this type can uncover, among other things, evidence that

reveals or suggests who possessed or used the device and locations to which the user travelled.

                    ELECTRONIC STORAGE AND FORENSIC ANALYSIS

       14.     Based on my knowledge, training, and experience, I know that electronic devices

can store information for long periods of time. Similarly, things that have been viewed via the

Internet are typically stored for some period of time on the device. This information can

sometimes be recovered with forensics tools.

       15.     Forensic evidence. As further described in Attachment B, this application seeks

permission to locate not only electronically stored information that might serve as direct

evidence of the crimes described on the warrant, but also forensic evidence that establishes how

the SUBJECT DEVICE was used, the purpose of their use, who used them, and when. There is

probable cause to believe that this forensic electronic evidence might be on the SUBJECT

DEVICE because:

               a.      Data on the storage medium can provide evidence of a file that was once

on the storage medium but has since been deleted or edited, or of a deleted portion of a file (such

as a paragraph that has been deleted from a word processing file).

               b.      Forensic evidence on a device can also indicate who has used or controlled

the device. This “user attribution” evidence is analogous to the search for “indicia of

occupancy” while executing a search warrant at a residence.

               c.      A person with appropriate familiarity with how an electronic device works

may, after examining this forensic evidence in its proper context, be able to draw conclusions

about how electronic devices were used, the purpose of their use, who used them, and when.



                                                 8
  Case 1:21-mj-00372-CLP Document 1 Filed 03/25/21 Page 9 of 13 PageID #: 9




               d.      The process of identifying the exact electronically stored information on a

storage medium that are necessary to draw an accurate conclusion is a dynamic process.

Electronic evidence is not always data that can be merely reviewed by a review team and passed

along to investigators. Whether data stored on a computer is evidence may depend on other

information stored on the computer and the application of knowledge about how a computer

behaves. Therefore, contextual information necessary to understand other evidence also falls

within the scope of the warrant.

               e.      Further, in finding evidence of how a device was used, the purpose of its

use, who used it, and when, sometimes it is necessary to establish that a particular thing is not

present on a storage medium.

       16.     Nature of examination. Based on the foregoing, and consistent with Rule

41(e)(2)(B), the warrant I am applying for would permit the examination of the devices

consistent with the warrant. The examination may require authorities to employ techniques,

including but not limited to computer-assisted scans of the entire medium, that might expose

many parts of each device to human inspection in order to determine whether it is evidence

described by the warrant.

       17.     Manner of execution. Because this warrant seeks only permission to examine

devices already in law enforcement’s possession, the execution of this warrant does not involve

the physical intrusion onto a premises. Consequently, I submit there is reasonable cause for the

Court to authorize execution of the warrant at any time in the day or night.




                                                 9
Case 1:21-mj-00372-CLP Document 1 Filed 03/25/21 Page 10 of 13 PageID #: 10
 Case 1:21-mj-00372-CLP Document 1 Filed 03/25/21 Page 11 of 13 PageID #: 11




                                      ATTACHMENT A


       1.      The property to be searched is one silver Apple iPhone, Model #A1633, assigned

ATF N-Force Number 417 (the “SUBJECT DEVICE”), which is currently in the Eastern District

of New York.

       2.      This warrant authorizes the forensic examination of the SUBJECT DEVICE for

the purpose of identifying the electronically stored information described in Attachment B.
 Case 1:21-mj-00372-CLP Document 1 Filed 03/25/21 Page 12 of 13 PageID #: 12




                                       ATTACHMENT B

       1.      All records on the SUBJECT DEVICE described in Attachment A that relate to

narcotics trafficking and conspiracy, in violation of Title 21, United States Code, Sections 841

and 846; firearms trafficking and possession of firearms in furtherance of drug trafficking crimes

and crimes of violence, in violation of Title 18, United States Code, Sections 922 and 924; and

money laundering and money laundering conspiracy, in violation of Title 18, United States

Code, Sections 1956 and 1957 (the “SUBJECT OFFENSES”) and involve DERRICK AYERS,

BERMON CLARKE, NIA GOVAN, AMANDA HUARD, JESSICA PELKEY, AMY

SONNENBLICK, AMANDA WALTON, DEMETTRIUS WRIGHT since January 2016,

including:

               a.      Information concerning the purchase, sale, transfer, transportation or other

disposition of narcotics and firearms or the proceeds of narcotics trafficking;

               b.      All communications, including emails, text messages, iMessages, social

media messages, voicemail messages, notes, audio notes, WhatsApp messages, messages sent

over any third-party applications, and web history, which relate to the SUBJECT OFFENSES;

               c.      lists of narcotics customers and related identifying information;

               d.      types, amounts, and prices of drugs or firearms trafficked as well as dates,

places, and amounts of specific transactions;

               e.      any information related to sources of drugs or locations at which drugs

were purchased, sold, stored, manufactured or prepared (including names, addresses, phone

numbers, or any other identifying information);

               f.      information concerning any crimes of violence committed in relation to

narcotics trafficking or the SUBJECT OFFENSES;
 Case 1:21-mj-00372-CLP Document 1 Filed 03/25/21 Page 13 of 13 PageID #: 13




               g.      any information recording travel by the SUBJECT INDIVIDUALS

between New York, New Jersey, Massachusetts and Maine in furtherance of the SUBJECT

OFFENSES;

               h.      all bank records, checks, credit card bills, account information, and other

financial records

       2.      Evidence of user attribution showing who used or owned the SUBJECT DEVICE

at the time the things described in this warrant were created, edited, or deleted, such as logs,

phonebooks, saved usernames and passwords, documents, and browsing history;

       As used above, the terms “records” and “information” include all of the foregoing items

of evidence in whatever form and by whatever means they may have been created or stored,

including any form of computer or electronic storage (such as flash memory or other media that

can store data) and any photographic form.




                                                  2
